Citation Nr: 1510016	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  08-15 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veteran Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1974 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge by videoconference from the RO in May 2009.  A transcript of his testimony is of record.

In September 2009, the Board reopened a previously denied claim for service connection for PTSD and remanded the matter to the Agency of Original Jurisdiction (AOJ) for further development, and remanded the TDIU claim as     well.  The case was again remanded in October 2011 for additional development. 


FINDINGS OF FACT

1.  The Veteran did not serve in combat and has not cited any stressors related to fear of hostile military or terrorist activity.

2.  The Veteran has not shown a credible, verified or verifiable noncombat-related in-service stressor on which diagnosis of PTSD can be based.

3.  The evidence of record does not show the Veteran to be rendered unable to obtain or maintain gainful employment due to his service-connected right ankle disability.


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The requirements to establish entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in a December 2006 letter, and the Veteran had ample opportunity to respond prior to the August 2007 rating decision on appeal.

At any rate, the Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Veteran's service treatment records (STRs) and service personnel records are associated with the claims file, and all post-service medical evidence identified by the Veteran has been obtained, including VA treatment records and his Social Security Administration (SSA) disability file.   

The Board also notes that actions requested in the prior remands have been undertaken.  Additional VA treatment records were obtained, attempts to verify the claimed stressor through official sources was made, corrective VCAA notice was provided as requested, VA medical records were obtained, and the Veteran was provided with a VA Form 21-8940 to complete.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran has not been afforded VA examination in regard to the claim for service connection for PTSD.  However, PTSD was not shown in service, and there is no competent and credible evidence verifying his claimed stressor.  Accordingly, a VA examination and opinion is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").  In regard to TDIU, the Veteran's only service-connected disability is a right ankle disorder, and he has been afforded VA examination in regard to the severity of such disability.  Further, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that assessment is for the adjudicator.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub. nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

The Veteran has been afforded a Board hearing.  In Bryant v. Shinseki, 23 Vet.   App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims on appeal.

Analysis

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms an in-service stressor; and, (3) credible supporting evidence that the in- service stressor occurred.  38 C.F.R. § 3.304(f) (2014).

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on whether the veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to "make specific findings of fact as to whether or not the claimed stressor is related to such combat."  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  When the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. 91, 98.

Under the provisions of 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The Veteran is shown to have a competent post-service diagnosis of PTSD (see e.g. VA general medical examination in March 2006 and VA medical letter to the Social Security Administration dated in August 2006).  Thus, the first element of service connection - medical evidence of a current disability - is met. The remaining questions are whether the condition is related to service, to include whether the Veteran has a verified in-service stressor, and, if so, whether his diagnosis PTSD is shown to be related to such stressor.

Initially, the Veteran's service treatment records (STRs) show no treatment for or diagnosis of any psychiatric disability.  


Post service, the Veteran had a positive PTSD screen in July 2005, in conjunction with domiciliary treatment for substance abuse.  The Veteran endorsed having nightmares about a traumatic incident he witnessed on patrol duty in the military (not further described) but also stated that his mother's death 30 years earlier was a traumatic ongoing event.  In August 2005 he asserted that he believed he had PTSD due to witnessing his father sexually abusing his sisters, causing continued anger and nightmares, and he reported continued grieving over his mother.  In August 2005 the Veteran indicated to his attending VA substance-abuse psychologist that he was very upset at not having a formal diagnosis of non-combat PTSD; the psychologist explained to the Veteran that he had some PTSD symptoms but did not meet the criteria for formal diagnosis.  The Veteran made the same complaint to his attending VA psychiatrist in October 2005, and the psychiatrist stated it was unclear why the Veteran wanted an "official" diagnosis of PTSD (the Board notes at this point that the Veteran had submitted a request for service connection for PTSD in July 2005).

In his original July 2005 claim seeking service connection for PTSD, the Veteran asserted that while standing guard duty in the Marine Barracks at Fort Meade, Maryland, he saw a light in the Colonel's office.  On investigating, he noticed two persons moving around in the office and trying to hide.  The refrigerator door was open.  The corpse of the Colonel's dog, who had been an unofficial unit mascot and had died earlier that day, had been removed from the refrigerator, and the corpse was in the process of being dismembered.  By flashlight the Veteran saw a small pool of blood and observed the dog's decapitated head, with one eye removed.  The Veteran called for help on his radio and continued to shine his light.  He recognized the two perpetrators as a Corporal and a Sergeant.  The Sergeant threatened the Veteran with a butcher knife, at which the Veteran drew his sidearm in self-defense.  The Corporal convinced the Sergeant to flee, but the two persons were later apprehended.  The Veteran testified at the subsequent court martial and was commended for his action by meritorious mast promotion to Lance Corporal.  During the same period the Veteran's mother died, resulting in continued grief issues since he was not able to see her prior to her death.

The Veteran submitted a letter to the staff at the Montrose VA medical clinic in October 2005 in which he essentially reiterated his stressor as cited above; he also stated that shortly after this incident he was mugged while home on leave, during which he was hit over the head with a gun and the gun discharged right over his head.

The Veteran was admitted to a VA PTSD program in February 2006.  In the associated biosocial assessment the Veteran endorsed a family history of mental health and substance abuse problems and also endorsed a personal history of polysubstance abuse prior to service.  The Veteran reported having had a good relationship with his mother but a poor relationship with his father, and reported having been physically, emotionally and sexually abused during childhood by his father and grandparent(s).  He also spoke at length of witnessing his father abuse his sisters and feeling guilty that he had not intervened to protect his sisters.  The interdisciplinary integrated summary noted the Veteran's report of traumatic experiences in service as well as childhood history of sexual trauma.  

During PTSD group therapy in February and March 2006 the Veteran spoke of having trauma in service when he came upon two superior officers who were butchering the captain's dog; the Veteran reported having felt fear when one of the officers approached him with a knife and also felt abandoned, rejected and betrayed by his friends after he testified at the court martial of the two perpetrators.  During the same months he reported immense feeling of guilt over being unable to stop his father from sexually assaulting his sisters, and he expressed anger and betrayal at his mother from not stopping these incidents.  He also expressed feelings of betrayal at having been transferred during service to another duty station after testifying against the persons who had killed the captain's dog, which made him feel he was being punished "just like in my childhood." 

In August 2006 a VA clinician submitted a letter to SSA stating the Veteran had grown up in a household in which his father had sexually abused all his children, including the Veteran, and as an adult he had immense feelings of guilt and low self-worth because he had not been able to help.  The Veteran joined the  Marines to escape from that environment, but he was traumatized by the incident in which he encountered two superior officers butchering the captain's dog; although the Veteran did not have to shoot he again felt like a failure. After he testified against the two perpetrators he was shunned by his fellow Marines and was eventually transferred to another base.  In trauma groups the Veteran was able to express feelings of abandonment, helplessness, guilt and rejection that made connections to early childhood. 

The Veteran submitted his present claim for service connection for PTSD in September 2006.  In his new stressor statement the Veteran amended the previous account by identifying the two perpetrators as his squad leader (a Corporal whose name he did not recall) and his platoon leader (whose name was possibly Sergeant G.); the Veteran had observed these two persons attempting to climb out the window of his commander's office, covered in blood.  Although the Veteran's officers assured him he had done the right thing, and even promoted him, the Veteran was soon thereafter transferred to another station (Quantico), and he correspondingly felt he had been betrayed by the service.

In July 2007 the RO again issued a formal finding on lack of information required to verify stressors, and in August 2007 the RO issued the rating decision on appeal.

In February 2008 the Veteran's representative submitted a request to the Navy's Office of the Staff Judge Advocate (OSJA) requesting record relating to possible courts martial of five servicemembers tentatively identified by the Veteran (TAP, DHM, MJE, LWK and HRS).  In June 2008 OSJA responded that no records were found regarding these persons, but that any records relating to trials that had not resulted in punitive discharges would have been destroyed after 15 years.  The Veteran's representative thereupon appealed citing the Freedom of Information Act (FOIA), but in August the OSJA provided an essentially identical response.

In support of the Veteran's account, former Marine JEF submitted a letter in September 2008 stating that he had been discharged from service in June 1975 but several months thereafter he spoke by telephone to Mr. MC, who was still serving at Fort Meade.  When Mr. JEF asked about the dog Mameluke or "Luke" Mr. MC responded that several Marines had returned to barracks drunk one evening and had decapitated the dog and wrapped its head in a Marine Corps flag, which they placed on the commander's desk.  Mr. JEF stated he knew no more about the incident and did not know the names of the persons involved.  The Veteran's representative attempted thereafter to contact Mr. MC but was not successful.

In February 2009 a VA physician entered an assessment of "PTSD secondary to military event 1975."

The Veteran testified before the Board in May 2009, providing a rather different account of the stressful event he had been claiming.  The Veteran stated that both of the persons he apprehended in the Colonel's office (one of whom was his squad leader and the other his platoon leader) were armed with knives.  The Veteran also stated he did not actually see the body of the dog until after the perpetrators were apprehended and he returned with a group to the Colonel's office, where he observed that the dog's head had been wrapped in the Marine Corps flag and placed on the Colonel's desk; there was also writing on the walls in blood.  Thereafter, for reasons unknown, the Veteran lost his security clearance and was reassigned.  The Veteran stated he had identified the perpetrators in the stressful incident as TAP and DBM, both of whom were shown to have been reduced in grade shortly after the incident occurred.

In October 2012 Mr. JEF submitted a Statement in Support of Claim essentially reiterating his conversation with Mr. MC described above.  He stated the current appellant's name was familiar but he could not be certain.  During their conversation Mr. MC told Mr. JEF that three persons had broken into the Colonel's office; Mr. MC identified the leading perpetrator but Mr. JEF could no longer remember.  Also during their conversation Mr. MC told Mr. JEF that all the perpetrators were currently awaiting trial by court martial, but Mr. JEF did not know the ultimate outcomes thereof.  


Considerable effort has been expended by VA, by the Veteran's various representatives and by the Veteran himself to obtain official documents corroborating the incident cited by the Veteran.  The Naval Criminal Instigative Service (NCIS) produced a heavily redacted Report of NIS Investigation dated August 22, 1975, that shows a burglary was committed in the Marine Barracks at Fort Meade on August 6, 1975.  The legible portion states that a person whose name is redacted in the report was discovered in the conference room of Marine Barracks during an apparent burglary, larceny and destruction of private property.  Three co-subjects, whose names are also redacted in the report, were also identified.  Sworn statements caused two of the co-subjects to be implicated in another burglary and one of the co-subjects to be implicated in extortion.  There is reference in the report to "barracks mascot" and to "until burial" but the context is unclear.  There appears to have been a continuation, but only one page was provided.  Attempts to obtain a complete and unredacted copy of this investigative report were unavailing; NCIS originally refused to release an unredacted report citing privacy concerns (see NCIS letter dated in March 2010), but more recently stated that the original document had been destroyed due to passage of time (see NCIS letter dated in September 2012).  

Attempts to obtain additional details about the event on August 6, 1975, have been unavailing despite requests to agencies including NCIS, the Joint Services Center for Records Research, Marine Corps Historical Division, Marine Corps Archives, NCIS and the Fort Meade Provost Marshal/US Army Garrison commander.  The Marine Barracks at Fort Meade provided the command chronology for the period July-December 1975, which is significant only for an entry stating the unit received a new bulldog mascot, Luke II, in October 1975.

As noted above, the Veteran has asserted his certainty that DBM and TAP were the two Marines who killed the dog and menaced him during the incident in question.  The RO obtained personnel files pertaining to DBM and TAP, the contents of which are summarized below in relevant part. 

DBM is shown to have been present in the Marine Detachment at Fort Meade in August 1975, the date of the incident in question.  DBM had a number of disciplinary violations prior to August 1975.  In June 1975 he was demoted from Private First Class (PFC) to Private by nonjudicial punishment, so he was not the Veteran's squad leader or platoon leader at the time of the purported incident.  In June 1975 the Naval Security Group Command determined DBM no longer met the standard for special intelligence access, and it was requested that he be reassigned.  DBM was transferred from Fort Meade to another unit in September 1975, and he was apparently administratively discharged in February 1976 for abuse of drugs or alcohol.  There is no indication that DBM was ever tried by court martial.

TAP is also shown to have been present in the Marine Detachment at Fort Meade in August 1975 coincident to the incident in question.  TAP's highest rank held was Lance Corporal, but he was reduced to PFC in July 2005 and was accordingly a PFC at the time of the purported incident.  TAP had an extensive history of nonjudicial punishment prior to August 1975, and on 25 August, 1975, TAP's security clearance was terminated for cause, i.e., being "frequently involved in circumstances of a discreditable nature."  TAP was tried by Special Court Martial in September 1975 for a number offenses such as absence without authority, uniform violations, having a can of beer in his possession while on guard duty, etc.; none of the charges related to the offenses noted in the NCIS investigation (extortion, burglary, etc.).  TAP was reassigned from Fort Meade in October 1975.  From January to June 1976 TAP was in drug rehabilitation, and in June 1976 he received an other-than-honorable discharge by reason of unfitness, cited as frequent involvement of a discreditable nature with military authority.               

In sum, neither DBM nor TAP ever held the rank of Corporal or Sergeant, and thus could not have been the persons cited by the Veteran.  Further, neither DBM nor TAP is shown to have been tried by court martial for the offenses cited in the NCIS report.  The Board concludes that the Veteran's positive identification of DBM and TAP as proof of the stressful incident, advanced in support of his claim for service connection for PTSD, in fact undermines his credibility since DBM and TAP demonstrably do not fit the descriptions advanced by the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

The Board also notes significant discrepancies in the Veteran's account over time.  He insists he observed two individuals in the vicinity of the Colonel's office, but the subsequently-obtained NCIS report and account by JEF allude to three or more trespassers.  The Veteran initially stated he first observed the trespassers inside the office attempting to hide, at which point he also observed the corpse of the dog, but he later stated he observed the trespassers trying to escape out the window and only later observed the office.  The Veteran initially stated he observed the dog's head and could see its eyes, which is inconsistent with his later assertion (adopted only after receiving the letter from JEF) that the dog's head was wrapped in a  Marine Corps flag and placed on the Colonel's desk.     

The Veteran asserts in support of his claim that he was meritoriously promoted to Lance Corporal as a reward for his actions in apprehending and testifying against the alleged perpetrators, and toward that end Mr. JW, a former Marine officer, submitted a letter in June 2009 stating that such a meritorious promotion would be documented in service records.  However, review of the Veteran's service personnel file does not show such meritorious promotion.  Rather, review of the file shows the Veteran was included in a June 1975 list of 10 persons at Fort Meade who were routinely eligible for promotion, and the Veteran was thereupon duly promoted to the rank of Lance Corporal on August 2, 1975, four days prior to the purported incident.  

The Veteran also asserts he was reassigned to another base as a result of his purported court martial testimony.  Review of the file shows that in late August 1975, approximately three weeks after the alleged incident, the Naval Security Group Headquarters issued a letter stating it had been determined that the Veteran did not meet the standard for access to special intelligence information, and it was recommended he be transferred from duties with the Naval Security Group.  For  the rest of his tour at Fort Meade the Veteran performed duties in the supply room, but in June 1976 the Naval Security Group asked that the Veteran be reassigned because he had not been cleared for special intelligence access, and the Veteran was thereupon reassigned to the Marine Corps Development and Training Command in Quantico.  In sum, there is no indication that the denial of security clearance and resultant reassignment action originated at Fort Meade or was in any way an aftermath of the Veteran's purported court-martial testimony.

The Board also notes that the Veteran's personnel file does not show a significant decline in performance after the purported stressful incident in August 1975.  At Quantico the Veteran had one nonjudicial punishment action in August 1976 for being absent without leave, but thereafter he had a meritorious mast in August 1977 for outstanding performance.  During service in Quantico the Veteran was not selected for promotion to Corporal, but there is no indication that this was due to any lapse in performance or discipline; further, non-selection for a higher rank does not demonstrate a decline in performance at the current rank.  Throughout his service at both Fort Meade and Quantico the Veteran's marks for conduct and efficiency were consistently in the good-to-excellent range, with no significant difference before or after the purported incident in August 1975.   

Just because a physician or other health care professional has accepted appellant's description of his active duty experience as credible and diagnosed the appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board has found the Veteran's claimed in-service stressor is inconsistent with the objective evidence of record and is also internally inconsistent over time.  Accordingly, the Veteran has not shown a credible, verified or verifiable in-service stressor on which diagnosis of PTSD can be based.  

Addressing the Veteran's credibility, the Veteran had a VA psychology consult in January 2014 after having a positive PTSD screen during medical treatment.  The clinical psychologist noted the Veteran to have a long history of arriving late to psychology appointments and then no-showing as well; his appointments also seemed to be focused on the compensation and pension (C&P) process.  The   Board concludes that the Veteran is shown by medical evidence to be motivated   by secondary gain considerations.  In that regard, the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, but personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In regard to diagnoses other than PTSD, the Veteran presented to the VA mental health clinic in November 2004 complaining of stress due to his present job circumstances and his family environment; he was eventually diagnosed with major depressive disorder (MDD) and there is no indication of any relationship between this diagnosis and service.  In May 2005 the Veteran presented to the VA substance abuse treatment unit (SATU) requesting assistance with cocaine dependence.  A SATU behavioral assessment in July 2005 noted family history of both addiction and mental health problems (during the course of SATU domiciliary treatment the Veteran reported two sisters with bipolar disorder) and showed diagnoses of alcohol dependence; chronic cocaine dependence; cannabis dependence and polysubstance abuse, both in full sustained remission; continuing nicotine dependence; relapse history; rule out substance-induced depression versus depressive disorder not otherwise specified  (NOS); and, provisional diagnosis of dependent personality disorder.  In December 2005 a VA psychiatrist diagnosed adjustment disorder    with depressed mood.  The Veteran participated in a VA PTSD treatment program in February-March 2006; in addition to PTSD the clinician noted diagnoses of dysthymia and polysubstance dependence.  During recent VA psychology consult  in January 2014 the diagnostic impression was current unspecified anxiety disorder, alcohol use disorder, PTSD by history and dysthymic disorder by history.  Thus,  the Veteran is shown to have had various psychiatric diagnoses other than PTSD.  However, there is no suggestion that any of these current diagnoses have been medically attributed to service.

Based on the evidence of record, the Board concludes the preponderance of the evidence is against the claim, and service connection must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities      of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or    a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2014).

Because it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  

For a veteran to prevail on a TDIU claim, the record must reflect some factor      that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

The Veteran's only service-connected disability is a right ankle disability rated as 20 percent disabling.

In terms of employment and training/education history, the Veteran submitted a claim for nonservice-connected (NSC) pension in January 2006 in which he asserted he had last worked in May 2005 in the capacity of accounts receivable specialist.  He reported that he had two years of college and an Associate's degree in business management, and stated that the disabilities that kept him from working were spinal stenosis, depressive disorder, hepatitis C infection, hypertension, insomnia and chronic left ankle pain.  The RO granted NSC pension by a rating decision in March 2006.  

Of interest, the Veteran participated in a four-month program of VA compensated work therapy/work restoration in horticulture, from which he graduated in January 2006.  The supervisor stated the Veteran was a good worker and a pleasure to work with, and would be an asset to an employer.  Thus, the Veteran was clearly physically and emotionally capable of physical labor at the time he submitted his original claim.

In his present informal claim for TDIU, received in September 2006, the Veteran essentially asserted therein that he was unemployable due to psychiatric symptoms (he was concurrently pursuing a claim for service connection for PTSD).  During the same month he also asserted to a VA clinician that he was currently not employed due to PTSD symptoms.

A November 2006 SSA decision found the Veteran to have been unemployable since May 2005 due to the combined effects of hepatitis C, depressive disorder, PTSD, right ankle cyst and status post cervical discectomy and fusion.  Of these disabilities, only the right ankle is service-connected.

The Veteran had a VA compensation and pension (C&P) examination of the right ankle in January 2007 in which he complained of aching pain in the right foot     and ankle which limited him from doing things that required a lot of walking         or prolonged standing.  As the Veteran was unemployed there was no noted impairment of employability.  The Veteran was observed to walk very stiffly       and favor the right side.  However, the examiner commented that the examination was for the most part unremarkable for objective evidence of foot/ankle instability, painful motion, swelling, deformity or residuals of lateral ankle stabilization.

The Veteran had another VA C&P examination of the right ankle in October 2008 during which he complained of pain, stiffness, weakness and fatigability that limited him to being able to walk more than a couple of blocks.  Once again the examiner stated that the Veteran was medically retired, so impairment of employment was not applicable.  X-ray of the right ankle was essentially unremarkable.  The examiner stated the Veteran was shown to have decreased range of motion in the right ankle joint compared to the left ankle.
  
In his formal claim for TDIU (VA Form 21-8940), signed in January 2010, the Veteran asserted he was unemployable due to PTSD and right ankle surgery.  He stated he had last worked full-time in 2005 and could not currently work due to his medications.  The Veteran acknowledged having Associate of Arts degree in business management.  He submitted another VA Form 21-8940 in July 2013 that is identical in essential details.

Review of the evidence demonstrates that the SSA has determined the Veteran unemployable due to multiple disabilities.  However, the findings of the SSA are not controlling in the adjudication of VA benefits.  Murincsac v. Derwinski, 2 Vet. App. 363, 370 (1992).  In this case the Veteran himself does not assert that his right ankle disorder, which is his only service-connected disability, is sufficient by itself to render him unable to obtain and maintain gainful employment.  The Veteran is shown to have an Associate of Arts degree in business management and also to have engaged in previous gainful sedentary employment; the Veteran is not shown to be prevented by his service-connected right ankle disability from returning to such employment should he choose to do so.

In sum, based on the evidence and analysis above the Board finds the Veteran is not shown to be rendered unable to obtain or maintain gainful employment due to his service-connected right ankle disability.  Accordingly, the criteria for entitlement to TDIU are not met and the claim must be denied.  

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.
	

ORDER

Service connection for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


